Per Curiam.

The respondent, an attorney and counselor at law, is charged with neglect of his client’s interests, in that he permitted her action for personal injuries to be dismissed for failure to appear at the call of the pretrial calendar. He took no steps to have the action restored, and kept himself unavailable to his client.
Respondent failed to file an answer to the petition of the association of the Bar preferring the charge against him, did not appear before the Referee at any time, though served with the petition and a notice of hearing, and has defaulted on the motion to confirm the Referee’s report.
There is, however, some indication of mitigating circumstances related to respondent’s health. The court is of the opinion that indefinite suspension, with leave to apply for reinstatement after the expiration of six months, will be sufficient punishment.
Respondent should be indefinitely suspended, with leave to apply for reinstatement after the expiration of six months.
Peck, P. J., Dore, Van Voorhis and Breitel, JJ., concur.
Respondent suspended indefinitely.